 



EXHIBIT 10.3
Mindspeed Technologies, Inc. (the “Company”) has entered into an agreement with
each of the following persons, which is substantially identical, except as set
forth below, to the Form of Employment Agreement filed as Exhibit 10.8.1 to the
Company’s Registration Statement on Form 10 (File No. 1-31650):
Simon Biddiscombe
David W. Carroll
Mojy C. Chian
Raouf Y. Halim
Thomas J. Medrek
Wayne K. Nesbit
Daryush Shamlou
Thomas A. Stites
Bradley W. Yates
The multiple set forth in Section 6(i)(B) of the Employment Agreement for
Mr. Halim is three and the multiple set forth in Section 6(i)(B) of the
Employment Agreement for the other persons is two.

 